BERDON, J.,
dissenting. The opinion that the majority has rendered today disregards a foundational principle of our democracy: the constitution imposes substantial restraints upon the harms that the state may impose upon individuals without just compensation. See First English Evangelical Lutheran Church v. Los Angeles County, 482 U.S. 304, 321, 107 S. Ct. 2378, 96 L. Ed. 2d 250 (1987) (constitution in general and takings clause in particular “designed to limit the flexibility and freedom of governmental authorities”). For this reason, I dissent and also join in Justice McDonald’s dissent.
The facts of the present case are straightforward. The plaintiffs, Evandro S. Santini and Santini Homes, Inc., invested a substantial amount of money developing two parcels of land, one of which is known as Ellridge Estates and the other an adjoining parcel referred to as the Pinney Street property (collectively, the investment property), for the purpose of constructing and selling houses. The defendant, Connecticut Hazardous Waste Management Service — which is a “political subdivision of the state”1 — publicly announced that it was about to select a site for the disposal of radioactive waste, and that the investment property was one of three finalist *145locations (announcement). Not surprisingly, no one purchased a house on the investment property in the wake of this announcement.2 Moreover, every expert witness at trial testified that the announcement stripped the investment property of essentially all of its value because neither the houses nor the property could be sold while the designation as a radioactive waste disposal area was in effect. And for good reason: as the trial court found, “[s]uch waste remains radioactive for many years and is hazardous to human health.”3 *146Significantly, the defendant’s own expert, William N. Kinnard, Jr., testified that it was impossible for the *147plaintiffs to sell houses on the investment property (and, hence, generate any revenue) for two years after the announcement.4 Even the majority grudgingly acknowledges that “[t]he announcement caused some negative effects on the [plaintiffs’] real property sales . . . .” This is clearly an understatement. As the plaintiffs aptly stated in the brief that they submitted to this court, “new homes and radioactive waste do not mix.”
Indeed, as the trial court specifically found and the majority conveniently ignores, for the period when the investment property was designated as one of three possible parcels as a repository for radioactive waste, the plaintiffs suffered significant damages. The trial court found as a result of the announcement that the diminution of value of the Ellridge Estates portion of the investment property amounted to $650,000, and the diminution of the Pinney Street portion amounted to *148$65,000, in all $715,000.5 The opinion of both the majority and the trial court can be understood only if compensation for the “stigmaperiod” is rejected. This, however, requires that we ignore clearly defined federal law. “[Wjhere the government’s activities have already worked a taking of all use of property, no subsequent action by the government can relieve it of the duty to provide compensation for the period during which the taking was effective.” First English Evangelical Lutheran Church v. Los Angeles County, supra, 482 U.S. 321; see also Lucas v. South Carolina Coastal Council, 505 U.S. 1003, 1030 n.17, 112 S. Ct. 2886, 120 L. Ed. 2d 798 (1992).
Both the federal and state constitutions explicitly provide that, when the state takes private property for public use, it must pay “just compensation” for this invasion.6 Notwithstanding the obvious nexus between the announcement and the undisputed harm that the plaintiffs have suffered, the majority believes that the defendant was not required to provide the plaintiffs with “just compensation.” The majority reaches this conclusion for the following reason: the defendant did not possess “a fixed and irreversible intent to take the plaintiffs’ [investment] property,” as opposed to one of the two other finalist locations. I recognize that the *149majority’s reliance upon the “fixed and irreversible intent” finds support in a case that this court decided twenty-five years ago. See Textron, Inc. v. Wood, 167 Conn. 334, 348, 355 A.2d 307 (1974). In my view, however, this reliance finds no support in the constitution, in common sense, or in the interests of justice. Accordingly, I believe that we should take this opportunity to reject the fixed and irreversible intent standard.
“ ‘[T]he Constitution measures a taking of property not by what a State says, or by what it intends [to do], but by what it does.’ Hughes v. Washington, 389 U.S. 290, 298 [88 S. Ct. 438, 19 L. Ed. 2d 530] (1967) (Stewart, J., concurring) . . . see Davis v. Newton Coal Co., 267 U.S. 292, 301 [45 S. Ct. 305, 69 L. Ed. 617] (1925).” (Emphasis altered.) San Diego Gas & Electric Co. v. San Diego, 450 U.S. 621, 652-53, 101 S. Ct. 1287, 67 L. Ed. 2d 551 (1981) (Brennan, J., dissenting). This is the only sensible approach to the law of takings. If the state has destroyed the value of a person’s property, no difference of constitutional magnitude inheres in the question of whether the state intended to do so. Under our law, the requirement of a particular state of mind is appropriate only when we are attempting to determine whether a transgressor was morally responsible for a harmful act, and hence deserving of punishment. The takings clause of the constitution is not a criminal sanction; the courts are not asked to find the state “guilty” of a taking. Instead, the mens rea of the state — assuming that it can be divined — has nothing to do with an individual’s right to invoke the constitutional guarantee of just compensation for harms inflicted by the state.7
*150The majority concedes that “[i]t is undisputed that the selection process narrowed the defendant’s range of choices to three potential sites” — one of which was the investment property — “with one of the three to be selected as the ultimate disposal site” of radioactive waste. The majority also concedes that the announcement caused “some8 negative effects” on the plaintiffs’ real property sales. In the face of these two facts, the majority nevertheless argues that the plaintiffs are not entitled to just compensation, because “it was not certain” that the investment property — as opposed to one of the other two finalist locations — would be selected for the disposal of radioactive waste. This is like saying that Russian roulette is a harmless entertainment, because “it is not certain” that the gun will fire a fatal shot when you pull the trigger. It literally is true, but it is worlds apart from not having a loaded gun aimed at your temple in the first place. Although it was not 100 percent “certain” that the investment property would be used for the disposal of radioactive waste, there was a one-in-three chance that the state would put it to that use. These odds were less than a sure thing, but they were more than enough to deter any rational buyer from purchasing a house from the plaintiffs.
Finally, my colleagues in the majority argue that the rule that they embrace comports with public policy. On this point, as with many others, I agree with the response of Justice Brennan, who, in the very context of the takings clause, made the following eloquent statement: “[T]he applicability of express constitutional guarantees is not a matter to be determined on the basis of policy judgments made by the legislative, executive, or judicial branches. Nor can the vindication of those *151rights depend on the expense in doing so. See Watson v. Memphis, 373 U.S. 526, [537-38, 83 S. Ct. 1314, 10 L. Ed. 2d 529] (1963).” San Diego Gas & Electric Co. v. San Diego, supra, 450 U.S. 661 (Brennan, J., dissenting). It is for this reason that my colleagues in the majority bark up the wrong tree by attempting to balance a constitutional wound to an individual's interest in private property against what the majority characterizes as “good sense” and “sound public policy.”9
Accordingly, I dissent.

 General Statutes § 22a-134bb (a).


 In the wake of the June 10, 1991 announcement, the plaintiffs encountered significant difficulty selling houses. On November 4,1991, the plaintiffs received an offer from Jeffrey Zoufaly for “half the price.” It was not until April 23,1992, that the parties signed a purchase agreement with the knowledge that the legislature would soon vote on whether to rescind the designation of the plaintiffs’ investment property as a potential site for the disposal of radioactive waste. Indeed, the agreement was contingent upon the legislature’s decision not to designate the investment property as such a site. The legislature rescinded the designation on May 5, 1992. The sale to Zoufaly w'as finalized on August 11, 1992, more than one year after the June 10, 1991 announcement and three months after the rescission of the designation. The house sold for $530,000. The trial court noted that “[wjhen home sales resumed, the plaintiffs were required to provide minor incentives to achieve sales.” These incentives were not minor. For example, in order to consummate the sale with Zoufaly, the plaintiff Evandro Santini was required to advance cash at the closing because he had to purchase Zoufaly’s prior residence, Zoufaly assumed an existing mortgage of $300,000 on the new house (on which Santini remained liable), Santini took back a second mortgage in the amount of $150,000, and a third mortgage in the amount of $45,000.


 The majority contends that my statements are unsupported by the record. First, common sense would dictate that no one in his or her right mind would want to purchase a house next to or near a site that could be developed as a radioactive waste facility. Further, this court can take judicial notice of this fact. See C. Tait & J. LaPlante, Connecticut Evidence (2d Ed. 1988) § 6.1.2 (a) (“[¡judicial notice is a function that appertains to every court, from the lowest to the highest, both trial and appellate”).
Moreover, the majority ignores the expert witnesses for both the plaintiffs and the defendant who testified regarding the effect of the June 10, 1991 announcement on the value of the houses and property. Bruce Cagenello, a real estate broker who was testifying on behalf of the plaintiffs, addressed the announcement’s effect on the market for the property. He opined that “the property was definitely dysfunctional at that time. The market is made up of willing buyers and willing sellers. In fact, one of the definitions of value is what a willing buyer is willing to pay for a property and what a *146willing seller is willing to sell a property for without any gun to their heads. And there just was no buyer at that point for this property . . . .’’Cagenello added that “[t]he fear — fear is a big demotivator and a motivator, and people — I think everyone can relate to the fact that when you buy a home, you want to make sure that your investment is not going to be lost — and fear of safety, fear of values. And this particular project was right on top of the site, and it was the site. It wasn’t a nearby site. I mean, everyone in the area, from people with whom I talked, were concerned about that whole area, but when you’re talking right on the site, you were not going to be— in my opinion, be able to sell it on a functional market.” Ronald Gingerich, the director of the low-level radioactive waste program for the defendant conceded that he “heard from the real estate board for that area at a hearing sometime after the siting announcement . . . that it basically brought the real estate market close to . . . the sites to a halt.” Edward Heberger, a real estate appraiser who was testifying on behalf of the plaintiffs, evaluated the value of the Pinney Street property and concluded that “[the plaintiffs] probably couldn’t sell the property for two years because of the designation and the stigma period thereafter. And I felt it was a twenty-four month period.” Regarding Ellridge Estates, Heberger stated that the fair market value from June, 1991, to June, 1993, was “[ejssentially zero .... [T]here could have been some residual value there, but very little could be done with it.”
The defendant’s own expert witnesses acknowledged that the announcement had a negative impact upon the investment value. Donald E. Mullane, a real estate appraiser, made his assessments of the value based on the assumption that the designation issue would be resolved by rescinding the designation. He noted that “the market went into paralysis. Pending some sort of resolution [regarding] what was going to happen with these sites.” Leonard Sucsy, a real estate developer who was called to testify for the defendant, agreed that the designation could have prevented the house and property sales at Ellridge Estates. William N. Kinnard, Jr., a property evaluation consultant and real estate market analyst, appraised the fair market value of the Ellridge Estates property after the announcement. Referring to a report he helped prepare on the project; see footnote 4 of this dissent; Kinnard testified that “no sales [of the Ellridge Estates property] could reasonably have expected to have occurred and no development activity on the Pinney Street property could reasonably have been expected to occur” during the designation period. He further testified, summarizing his previous deposition testimony, that there was a negative impact on sales of the investment property because there was “one chance in three” that it would be chosen as the ultimate site and “it simply doesn’t make sense to go voluntarily into an area in which there is a reasonable possibility— reasonable probability as perceived at that time that the property would be taken through eminent domain proceedings.”


 At the state’s request, Kinnard, together with Mary Beth Geckler of the Real Estate Counseling Group of Connecticut, developed a “Summary Appraisal Report and Estimate of Damages.” As part of this report, they assessed the effect of the June 10, 1991 designation of the properties as a potential site for a low-level radioactive waste disposal facility until this designation was rescinded in May, 1992. They concluded that “[djuring that period of time, no sales of any portion of Ellridge Estates (vacant lots with the designated site area of the facility; or vacant houses, immediately abutting the designated site area) could reasonably be expected to have occurred. Moreover, no development activity on the Pinney Street property could reasonably have been expected to occur.” Kinnard reiterated this conclusion in his testimony before the trial court. See footnote 3 of this dissent. The report also concluded that the general decline in market demand occurring at the time was compounded by the announcement. Kinnard and Geckler, in the report, “concluded that the [defendant’s] announcement resulted in an effective delay or hiatus in marketing and development activities for the [investment property] of an additional nine (9) months. In brief, we have concluded that the most likely start-up date for effective marketing and sales in the 3 segments of the [investment property] in Ellington would be June 1993. That is the end of the Second Quarter of 1993, and 24 months from the [defendant’s] announcement date.” Thus, the state’s own expert witness concluded that the announcement in combination with general market conditions made marketing and sales activities impossible for two years.


 The trial court found “that the total diminution in value of the twelve Ellridge Estates lots was $480,000. The loss for the lots outside the notice areas would have been $170,000 but of course they were not part of any suggested taking. The court finds that the total diminution of the Pinney Street property if the state were liable was $65,000 for a twenty-four month period. That time period includes the so-called ‘stigma period.’ ”


 “The Fifth Amendment provides ‘nor shall private property be taken for public use, without just compensation,’ and applies to the States through the Fourteenth Amendment.” First English Evangelical Lutheran Church v. Los Angeles County, supra, 482 U.S. 310 n.4. Article first, § 11, of the Connecticut constitution provides: “The property of no person shall be taken for public use, without just compensation therefor.” The majority “assume[s] for the purposes of this appeal that article first, § 11, of our state constitution affords the same protection as that provided under its federal counterpart.”


 Even if it were rational to focus upon the intent of the state, it would nevertheless be irrational to embrace the criterion of a “fixed and irreversible" intention. “Nothing in the Just Compensation Clause suggests that ‘takings’ must be permanent and irrevocable.” San Diego Gas & Electric Co. v. San Diego, supra, 450 U.S. 657 (Brennan, J., dissenting); see id. (“the temporary [and] reversible quality of a regulatory ‘taking’ [does not] render compensation for the time of the ‘taking’ any less obligatory”). If a taking need not be permanent and irrevocable, I am at a loss to understand why the state’s intent to commit a taking must be fixed and irreversible, as the *150majority claims, before a private property owner may recover just compensation.


 The adjective “some” is used by the majority notwithstanding the trial court’s finding of $715,000 damages.


 As Justice Brennan staled in his dissent in San Diego Gas & Electric Co. v. San Diego, supra, 450 U.S. 661 n.26, “[e]ven if I were to concede a role for policy considerations, I am not so sure that they would militate against requiring payment of just compensation. Indeed, land-use planning commentators have suggested that the threat of financial liability for unconstitutional police power regulations would help to produce a more rational basis of decisionmaking that weighs the costs of restrictions against their benefits. Dunham, ‘From Rural Enclosure to Re-Enclosure of Urban Land,’ 35 N.Y.U. L. Rev. 1238, 1253-1254 (1960). Such liability might also encourage municipalities to err on the constitutional side of police power regulations, and to develop internal rules and operating procedures to minimize overzealous regulatory attempts. Cf. Owen v. City of Independence, 445 U.S. 622, [651-52, 100 S. Ct. 1398, 63 L. Ed. 2d 673] (1980). After all, if a policeman must know the Constitution, then why not a planner? In any event, one may wonder as an empirical matter whether the threat of just compensation will greatly impede the efforts of planners. Cf. id., [656].”